Citation Nr: 0505507	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cardiomyopathy with 
congestive heart failure, claimed as due to exposure to 
asbestos.  


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  Subsequently, the veteran moved to California and his 
case was transferred to the Oakland, California RO.  

In July 2004, the veteran testified at a personal hearing in 
Washington, DC, before the undersigned Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's illness.  


FINDINGS OF FACT

1.  The evidence shows that the veteran was exposed to 
asbestos in the course of his duties during service.  

2.  The evidence shows that the veteran has cardiomyopathy 
that was first manifest many years after his separation from 
service.  

3.  The evidence shows that the veteran's cardiomyopathy 
resulted from his chronic alcoholism, rather than from his 
exposure to asbestos.  


CONCLUSION OF LAW

Cardiomyopathy with congestive heart failure, claimed as due 
to exposure to asbestos, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed July 2002 rating decision and an August 
2003 statement of the case that discussed the pertinent 
evidence, and the laws and regulations related to claim of 
service connection for cardiomyopathy with congestive heart 
failure due to exposure to asbestos.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in April 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In April 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

In McGinty v Brown, 4 Vet. App. 428 (1993), the United States 
Court of Appeals for Veterans Claims (Court), noting the 
absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  

The veteran has contended that, although his military 
occupational specialty (MOS) during service was as a 
refrigerator mechanic, his work involved repair of 
refrigeration trucks, especially installation of brake shoes.  
He has submitted a statement from a fellow serviceman, who 
was assigned to the veteran's company as a truck driver, 
corroborating the veteran's reported duties.  

The veteran has also submitted reports that indicate that the 
brake shoes used on military trucks during that period did 
indeed contain asbestos.  Moreover, the service department 
has essentially conceded that the veteran was exposed to 
asbestos in the course of his duties during service.  

Therefore, the Board finds that the veteran was exposed to 
asbestos during service.  

However, establishment of service connection also requires 
evidence of a current disability that resulted from that 
exposure.  

Private medical records document that, in August 1996, the 
veteran was diagnosed with possibly multifactorial congestive 
heart failure.  A cardiac consultant during that 
hospitalization noted that the veteran drank at least a six-
pack of beer each night, that he was a confirmed alcoholic, 
that he had gone through all of the alcohol rehabilitation 
programs, and that he was "dry" for a number of years until 
approximately four years previously; he indicated that the 
veteran drank very little hard liquor.  The examiner stated 
that a significant element of alcoholic cardiomyopathy could 
not be ruled out.  

In January 1997, another cardiac consultant, Dr. Wulff, 
stated that subsequent to the veteran's treatment in August 
1996, he had entirely quit drinking alcohol.  The examiner 
indicated that an echocardiogram in August 1996 had disclosed 
a significantly reduced left ventricular ejection fraction of 
12 percent.  He noted the veteran's history of possible 
asbestosis and alcoholism, with a history of heavy drinking 
in the past, up to five to 12 beers per day.  The listed 
diagnoses included dilated cardiomyopathy.  The examiner 
commented that coronary artery disease was unlikely as the 
cause of the cardiomyopathy, but that he was checking the 
veteran's thyroid function to rule out hyperthyroid 
cardiomyopathy as a cause.  Dr. Wulff's treatment records 
dated from April 1997 to December 1998 reflect a diagnosis of 
non-ischemic cardiomyopathy.  In December 1998, the physician 
wrote that the veteran was distressed that his lawsuit had 
not resulted in defining any of his disabilities as due to 
asbestos exposure.  He stated that it was his opinion that it 
was unlikely that his cardiac problems were related to 
asbestos exposure, but that it would be difficult at that 
point to determine an exact etiology.  

In February 1997, the veteran was evaluated by another 
cardiac consultant.  That examiner noted the veteran's 
history as reported above.  The listed diagnoses included 
dilated cardiomyopathy, idiopathic, possibly alcoholic; 
congestive heart failure secondary to the cardiomyopathy, 
currently compensated on medical therapy; and history of 
chronic alcoholism.  

An echocardiogram performed in April 1997 reported showed a 
moderately dilated left ventricle with a moderately depressed 
ejection fraction of approximately 30-40 percent, resulting 
in diffuse left ventricular hypokinesis of cardiomyopathy.  

In December 1998, the veteran was again hospitalized, during 
which a consultation by occupational and environmental 
medicine specialists was obtained.  Those examiners' report 
states that the veteran had worked as a steam fitter for the 
previous 23 years, including at least 10 years during which 
he was exposed to visible asbestos dust.  The report 
indicates that the veteran worked as a pipefitter for 47 
employers between 1973 and 1996.  The examiners discussed the 
history of the veteran's current illness, his past medical 
history, his social and occupational history, and their 
clinical findings in detail.  In particular, his history of 
and treatment for alcoholism was again noted.  The report 
indicates that liver function tests during that admission 
were within normal limits.  In their discussion of the 
veteran's case, the consultants commented that 

[The veteran] states that he has been 
diagnosed to have asbestosis.  However, 
it is not clear to us that he has 
sufficient evidence of asbestosis when 
one applies the guidelines of the 
American Thoracic Society for this 
diagnosis.  He does have a history of 
significant expose [sic] to visible dust 
and an adequate latent period before the 
onset of signs and symptoms.  He does not 
have any of the objective features of 
asbestos is on chest Xray, pulmonary 
function tests, or physical examination.  
Furthermore, asbestosis is a pulmonary 
process and only affects the heart 
secondarily.  A through [sic] review of 
the literature fails to show any other 
mechanism of asbestos-related 
cardiomyopathy.  

The consultants noted that the veteran reported potential 
exposure to beryllium, carbon monoxide, and other chemicals 
in the workplace.  They stated, however, that a complete 
review of the literature failed to demonstrate any evidence 
that cardiomyopathy can be caused by exposure to any of those 
chemicals.  They concluded that, "Alcohol is well known to 
cause dilated cardiomyopathy [citation omitted]...  Alcohol 
abuse seems the most likely cause of [the veteran's] 
cardiomyopathy."  

The veteran submitted a questionnaire that he had submitted 
to Dr. Wulff in May 2001.  In pertinent part, Dr.Wulff 
responded in June 2001 that asbestos does not cause 
myocardial fibrosis, pericarditis with associated 
cardiomyopathy, or dilated cardiomyopathy.  

The report of an echocardiogram obtained in December 2001 by 
Dr. Wulff notes that, as compared to the examination in 1996, 
the left ventricular size was smaller and the ejection 
fraction had normalized.   

The veteran was again hospitalized in October 2002 for 
evaluation of chest pain.  A cardiac consultant during that 
hospitalization noted the diagnosis of cardiomyopathy, but 
did not comment on its etiology.  

The veteran has submitted numerous scientific reports 
concerning the health effects of occupational exposure to 
asbestos and other agents and also articles regarding 
cardiomyopathy.  Most of the scientific reports do not 
mention cardiomyopathy as resulting from exposure to asbestos 
and the articles about cardiomyopathy do not mention asbestos 
exposure as a possible etiology.  A couple of the scientific 
articles do contain anecdotal reports of asbestos exposure as 
possibly causing cardiomyopathy and one article indicates 
that characteristic myocardial fibrosis may result from 
long-term asbestos exposure.  

The veteran has presented testimony at two personal hearings, 
one before a hearing officer at the RO in May 2003 and 
another before the undersigned Veterans Law Judge in 
Washington, DC, in July 2004.  The veteran's essential 
argument, as stated at his July 2004 hearing, is that

It's my position, and I maintain this 
position, I have always maintained this 
position, that the medical diagnosis 
through a whole host of physicians is 
insane, it's absolutely ludicrous how 
these guys come up with all these 
different reasons for the congestive 
heart failure, but the one common 
denominator and one obvious reason is 
asbestosis.  

He testified at length, particularly in July 2004, regarding 
the history of government investigation and regulation of 
occupational exposure to asbestos and of its health effects.  
He contended, essentially, that the attribution of his 
cardiomyopathy to alcoholism was wrong.  He stated that he 
was repeatedly "told by the cardiologist that alcohol played 
no part in the disease, that had nothing to do with it 
because there was never any liver damage."  The veteran 
contended that each of the examiners in his case had relied 
on the erroneous conclusion of the first examiner who 
attributed his cardiomyopathy to alcoholism and, therefore, 
reached similarly erroneous conclusions.  

In October 2004, the Board obtained an opinion from a 
cardiovascular expert.  The opinion set forth the veteran's 
medical history in some detail, as described above, and then 
stated:

It is clear from review of the medical 
records that the patient in question has 
evidence of a dilated cardiomyopathy with 
severely reduced systolic function and 
congestive heart failure.  The causes of 
a dilated cardiomyopathy are many and not 
infrequently multifactorial.  Although 
different classification schemas exist 
the most common causes for dilated 
cardiomyopathy with reduced systolic 
function are related to ischemic heart 
disease, long standing hypertension, long 
term alcohol use, infectious agents, and 
exposure to certain myocardial toxins 
(adriomycin, cobalt,).

The absence of documented coronary 
disease or multiple risk factors, 
significant hypertension, or exposure to 
infectious agents makes ischemic 
cardiomyopathy, hypertensive 
cardiomyopathy or infectious 
cardiomyopathy unlikely.  Of particular 
note in this case is the patients long 
term use of large quantities of alcohol 
over many years.  This is certainly a 
plausible and likely etiology for his 
diagnosed cardiomypathy.  While there are 
reports (many of these isolated case 
reports) linking asbestos to some forms 
of heart disease many of these describe 
forms of "constrictive/restrictive" 
cardiac disease often with pericardial 
involvement.  These are forms of cardiac 
disease different from that which the 
appellant was diagnosed.

In conclusion, while there is no way to 
absolutely exclude asbestos exposure as a 
cause or contributing factor and no 
definitive "test" that allows an 
etiologic diagnosis with absolute 
certainty the finding of a dilated 
cardiomyopathy with severe systolic 
dysfunction in the setting of chronic and 
significant alcohol use makes this the 
most probable cause of the patients 
condition.  

Initially, the Board finds that there is no evidence that the 
veteran's cardiomyopathy began during service or was first 
manifest until many years after his separation from service.  
On that basis, then, service connection is not established.  

The veteran's argument, however, is that his exposure to 
asbestos during service resulted in the development of the 
cardiomyopathy years later.  

At the outset, the Board notes that the veteran's various 
arguments that the numerous medical opinions that are of 
record and that have attributed his cardiomyopathy to 
alcoholism are erroneous are entitled to no probative weight 
in themselves.  Persons without medical training are not 
competent to comment upon medical observations or to make 
medical diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board, however, must weigh those medical 
opinions, as well as the scientific evidence that the veteran 
has submitted, in light of all of the available evidence, in 
deciding his appeal.  

Similarly, the veteran's hearing testimony to the effect that 
his cardiologist had repeatedly told him that alcoholism was 
not the cause of his cardiomyopathy, because his liver 
function tests did not disclose any damage, has no probative 
value, since the statements by his cardiologists that are of 
record do not corroborate that viewpoint.  In fact, all of 
the medical opinions of record indicate either that the cause 
of the veteran's cardiomyopathy was unknown or that the 
disorder was most likely due to his alcoholism.  At least one 
of the examiners specifically indicated that his asbestos 
exposure was likely not the cause.  Although some of the 
examiners have stated that there is "no evidence" that 
asbestosis causes cardiomyopathy, the October 2004 expert's 
opinion recognized that there are some reports linking 
asbestosis to some forms of heart disease, but that those 
forms of cardiac disease are different from the veteran's.  
In light of the veteran's clear history of chronic 
alcoholism, all of the examiners have stated either that his 
alcoholism is the most likely cause of his cardiomyopathy or 
that such an etiology could not be ruled out.  

While there is some evidence that asbestosis may cause some 
forms heart disease, perhaps even cardiomyopathy, all of the 
medical and scientific evidence clearly shows that 
cardiomyopathy has many possible causes.  The Board believes 
that the opinions of the various medical specialists who have 
either treated the veteran or who have carefully reviewed the 
entire record carry more probative weight than the scientific 
articles he has submitted, which carry limited applicability 
to the veteran's specific case, especially considering the 
indefinite nature of the conclusions reached therein; none of 
those articles considers the specific facts of the veteran's 
case.  

Moreover, while the veteran's exposure to asbestos during 
service between 1969 and 1972 is conceded, the Board cannot 
ignore his 23 years of post-service occupational asbestos 
exposure.  Even if the medical evidence did indicate that the 
veteran's cardiomyopathy was caused by his exposure to 
asbestos, a medical opinion would be needed to determine 
whether, in light of his considerable post-service exposure, 
it is at least as likely as not that his cardiomyopathy is 
due to the exposure he sustained during service.  However, 
because the available medical evidence does not show that the 
veteran's cardiomyopathy was caused by his asbestos exposure, 
the Board need not consider that question.  

It should also be noted that, for claims filed after 
October 31, 1990, direct service connection may not be 
granted for disability or death resulting from abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a) (2004).  Therefore, 
although not specifically claimed by the veteran, and even if 
the Board were to find that his alcoholism had its origins in 
service, service connection would be prohibited for 
cardiomyopathy as due to his alcoholism.  

Therefore, weighing all of the evidence of record, the Board 
concludes that service connection is not established for 
cardiomyopathy with congestive heart failure, claimed as due 
to asbestos exposure.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for cardiomyopathy with congestive heart 
failure, claimed as due to exposure to asbestos, is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


